ICJ_171_ArbitralAward1899_GUY_VEN_2018-06-19_ORD_01_NA_00_EN.txt.                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                    ARBITRAL AWARD OF 3 OCTOBER 1899
                             (GUYANA v. VENEZUELA)


                              ORDER OF 19 JUNE 2018




                                  2018
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                   SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                             (GUYANA c. VENEZUELA)


                           ORDONNANCE DU 19 JUIN 2018




4 CIJ1144.indb 1                                            21/02/19 15:46

                                               Official citation:
                                     Arbitral Award of 3 October 1899
                                (Guyana v. Venezuela), Order of 19 June 2018,
                                         I.C.J. Reports 2018, p. 402




                                            Mode officiel de citation :
                                    Sentence arbitrale du 3 octobre 1899
                              (Guyana c. Venezuela), ordonnance du 19 juin 2018,
                                          C.I.J. Recueil 2018, p. 402




                                                                                1144
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157343-5




4 CIJ1144.indb 2                                                                       21/02/19 15:46

                                                   19 JUNE 2018

                                                       ORDER




                    ARBITRAL AWARD OF 3 OCTOBER 1899
                          (GUYANA v. VENEZUELA)




                   SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                          (GUYANA c. VENEZUELA)




                                                   19 JUIN 2018

                                                  ORDONNANCE




4 CIJ1144.indb 3                                                  21/02/19 15:46

                    402 	




                                   INTERNATIONAL COURT OF JUSTICE

                                                   YEAR 2018
        2018
       19 June
     General List                                  19 June 2018
      No. 171

                          ARBITRAL AWARD OF 3 OCTOBER 1899
                                          (GUYANA v. VENEZUELA)




                                                     ORDER


                    Present: President Yusuf; Vice-­President Xue; Judges Tomka, Abraham,
                             Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                             Bhandari, Robinson, Gevorgian, Salam; Registrar
                              Couvreur.


                        The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Articles 48 and 53 of the Statute of the Court and to
                    Articles 31, 44, 48 and 79, paragraphs 2 and 3, of the Rules of Court,
                      Having regard to the Application filed in the Registry of the Court on
                    29 March 2018, whereby the Government of the Co-­operative Republic
                    of Guyana (hereinafter “Guyana”) instituted proceedings against the
                    Bolivarian Republic of Venezuela (hereinafter “Venezuela”) with regard
                    to a dispute concerning “the legal validity and binding effect of the Award
                    regarding the Boundary between the Colony of British Guiana and the
                    United States of Venezuela, of 3 October 1899”;
                      Whereas a signed copy of the Application was communicated to Ven-
                    ezuela on the day it was filed;
                      Whereas Guyana has appointed H.E. Mr. Carl B. Greenidge as Agent,
                    and Sir Shridath Ramphal and Ms Audrey Waddell as Co-­Agents;



                    4




4 CIJ1144.indb 4                                                                                  21/02/19 15:46

                   403 	         arbitral award of 3 X 1899 (order 19 VI 18)

                      Whereas, at the meeting held, pursuant to Article 31 of the Rules of
                   Court, by the President of the Court with the representatives of the Par-
                   ties, on 18 June 2018, the Agent of Guyana indicated that his Govern-
                   ment wished to have at its disposal a period of nine months for the
                   preparation of its Memorial;
                      Whereas, at that same meeting, H.E. Ms Delcy Rodríguez Gómez,
                   Vice-­President of Venezuela, stated that her Government considers that
                   the Court manifestly lacks jurisdiction and that Venezuela has decided not
                   to take part in the proceedings; and whereas she handed to the P ­ resident
                   of the Court a letter dated 18 June 2018 from H.E. Mr. ­           Nicolás
                   Maduro Moros, President of Venezuela;

                      Whereas, in this letter, the President of Venezuela states, in particular,
                   that “there is no basis for the jurisdiction of the Court” and that
                   “the ­Bolivarian Republic of Venezuela will not participate in the proceed-
                   ings”;
                      Whereas, at the above-­    mentioned meeting, the representatives of
                   ­Guyana reiterated, in response to the statement of the Vice-­President of
                    Venezuela, that their Government wished to proceed with the case;

                       Whereas the possibility for Venezuela of availing itself of its procedural
                   rights as a Party to the case is preserved;
                       Whereas the Court considers, pursuant to Article 79, paragraph 2, of
                   its Rules, that, in the circumstances of the case, it must resolve first of all
                   the question of the Court’s jurisdiction, and that this question should
                   accordingly be separately determined before any proceedings on the
                   ­merits;
                       Whereas it is necessary for the Court to be informed of all of the legal
                    and factual grounds on which the Parties rely in the matter of its jurisdic-
                    tion,
                      Decides that the written pleadings shall first be addressed to the ques-
                   tion of the jurisdiction of the Court;
                       Fixes the following time-­limits for the filing of those pleadings:

                     19 November 2018 for the Memorial of the Co-­operative Republic of
                   Guyana;
                     18 April 2019 for the Counter-­Memorial of the Bolivarian Republic of
                   Venezuela; and
                       Reserves the subsequent procedure for further decision.

                     Done in English and in French, the English text being authoritative, at
                   the Peace Palace, The Hague, this nineteenth day of June, two thou-

                   5




4 CIJ1144.indb 6                                                                                     21/02/19 15:46

                   404 	      arbitral award of 3 X 1899 (order 19 VI 18)

                   sand and eighteen, in three copies, one of which will be placed in the
                   archives of the Court and the others transmitted to the Government
                   of the Co‑operative Republic of Guyana and the Government of the
                   ­Bolivarian Republic of Venezuela, respectively.

                                                   (Signed) Abdulqawi Ahmed Yusuf,
                                                                   President.
                                                       (Signed) Philippe Couvreur,
                                                                     Registrar.




                   6




4 CIJ1144.indb 8                                                                            21/02/19 15:46

